J-S72032-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                  Appellee                :
                                          :
                    v.                    :
                                          :
STEVEN MORTLAND,                          :
                                          :
                  Appellant               :    No. 739 WDA 2014

        Appeal from the Judgment of Sentence Entered April 2, 2014
              in the Court of Common Pleas of Mercer County,
           Criminal Division, at No(s): CP-43-CR-0001569-2013,
           CP-43-CR-0001590-2013, CP-43-CR-0001599-2013,
                          CP-43-CR-0001775-2013

BEFORE:      BENDER, P.J.E, SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.: FILED: JANUARY 13, 2015

      Steven Mortland (Appellant) appeals from the aggregate judgment of

sentence of 72 to 180 months of incarceration following his guilty pleas to

three counts of burglary and one count of retail theft. We affirm.

      From the briefs and record before us, it is unclear what facts Appellant

admitted in entering his pleas.       The trial court offers the following

description of the criminal conduct at issue: “[Appellant] went on a crime

spree resulting in multiple charges and multiple cases; those cases were

informally consolidated into one global plea deal.”     Trial Court Opinion,

6/12/2014, at 2. Of the more than 50 counts Appellant faced, he pled guilty

to the four indicated above, and the Commonwealth nolle prossed the

remainder.    In addition to being ordered to pay restitution, Appellant was


*Retired Senior Judge assigned to the Superior Court.
J-S72032-14


given sentences on the burglary convictions in the standard and aggravated

range, and a sentence on the retail theft conviction which was in excess of

the aggravated range, but below the statutory maximum.

     At sentencing, Appellant asked the trial court to consider that his

crimes were motivated by drug addiction and that he had been cooperative

with the police, including riding around with them and pointing out the

places he had burglarized.     N.T., 4/2/2014, at 10-12.      The trial court

sentenced Appellant to 72 to 180 months of incarceration, having been

informed of: Appellant’s cooperation and statement of remorse; the

presentence investigation report; the considerable benefit Appellant received

from the Commonwealth’s dismissal of the bulk of the charges; Appellant’s

poor track record of prior court-mandated attempts at rehabilitation; and the

victim impact statements.   Id. at 12-18.

     Appellant timely filed a motion to modify sentence, 1 claiming that all of

the sentences are excessive in that they do not reflect consideration of

Appellant’s rehabilitative needs, and that the standard-range sentence for

one particular burglary conviction was excessive “because [Appellant] would

never have been charged with the offenses [at the relevant docket number]

had he not cooperated with the Pennsylvania State Police.” Motion to Modify

Sentence, 4/14/2014, at 2 (pages unnumbered).          The trial court denied

1
 The tenth day after Appellant’s sentence was imposed was Saturday, April
12, 2014. Accordingly, Appellant’s motion, filed on Monday, April 14, 2014,
was timely filed. 1 Pa.C.S. § 1908.


                                    -2-
J-S72032-14


Appellant’s motion by order of April 14, 2014. Appellant timely filed a notice

of appeal.

      Appellant presents one question for this Court’s review: “Whether the

[t]rial [c]ourt abused its discretion in giving the Appellant consecutive

sentences?” Appellant’s Brief at 7.

      Appellant’s question challenges the discretionary aspects of his

sentence. Accordingly, we bear in mind the following.

      A challenge to the discretionary aspects of a sentence must be
      considered a petition for permission to appeal, as the right to
      pursue such a claim is not absolute. Two requirements must be
      met before we will review this challenge on its merits. First, an
      appellant must set forth in his brief a concise statement of the
      reasons relied upon for allowance of appeal with respect to the
      discretionary aspects of a sentence. Second, the appellant must
      show that there is a substantial question that the sentence
      imposed is not appropriate under the Sentencing Code. The
      determination of whether a particular issue raises a substantial
      question is to be evaluated on a case-by-case basis. In order to
      establish a substantial question, the appellant must show actions
      by the trial court inconsistent with the Sentencing Code or
      contrary to the fundamental norms underlying the sentencing
      process.

Commonwealth v. Bowen, 55 A.3d 1254, 1262-63 (Pa. Super. 2012),

appeal denied, 64 A.3d 630 (Pa. 2013) (quoting Commonwealth v.

McAfee, 849 A.2d 270, 274 (Pa. Super. 2004)).

      Appellant’s brief contains the following statement of the reasons upon

which he relies for allowance of appeal as to the discretionary aspects of his

sentence.




                                      -3-
J-S72032-14


      The Appellant respectfully submits that his sentence was
      contrary to the fundamental norms which underlie the
      sentencing process because the Appellant received consecutive
      sentences. The Appellant concedes that consecutive sentences
      are within the sound discretion of the sentenc[ing] court but in
      the instant case the consecutive sentences were unfair to the
      Appellant because it was the Appellant’s cooperation that led to
      additional charges being filed against him and ultimately led to
      the consecutive sentences.

Appellant’s Brief at 6.

       As Appellant acknowledged, “Pennsylvania law affords the sentencing

court discretion to impose its sentence concurrently or consecutively to other

sentences being imposed at the same time or to sentences already imposed.

Any challenge to the exercise of this discretion ordinarily does not raise a

substantial question.”    Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa.

Super. 2011) (internal quotation omitted) (quoting Commonwealth v.

Pass, 914 A.2d 442, 446–47 (Pa. Super. 2006)).        “[T]he key to resolving

the preliminary substantial question inquiry is whether the decision to

sentence consecutively raises the aggregate sentence to, what appears upon

its face to be, an excessive level in light of the criminal conduct at issue in

the case.” Commonwealth v. Mastromarino, 2 A.3d 581, 587 (Pa. Super.

2010).

      Given the scant information in the record or briefs about the criminal

conduct at issue in this case, we are unable to conclude that Appellant’s

aggregate sentence is manifestly excessive.      Nor are we persuaded that

there was a violation of sentencing norms when Appellant’s was not given a



                                     -4-
J-S72032-14


“volume discount” because he cooperated with the police. Commonwealth

v. Hoag, 665 A.2d 1212, 1214 (Pa. Super. 1995) (“We see no reason why

Hoag should be afforded a ‘volume discount’ for his crimes by having all

sentences run concurrently.”). Accordingly, we hold that Appellant does not

raise a substantial question that his sentence of 72 to 180 months of

imprisonment is inappropriate under the Sentencing Code.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/13/2015




                                   -5-